UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MAMADOU COULIBALY; SOULEYMANE
KADER COULIBALY; MAKOKO
COULIBALY; VACABA ALASSANE
COULIBALY,
Petitioners,
                                                                       No. 98-1535
v.

U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A29-925-059, A72-415-966,
A72-415-967, A29-415-968)

Submitted: February 9, 1999

Decided: April 8, 1999

Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Vir-
ginia, for Petitioners. Frank W. Hunger, Assistant Attorney General,
Michelle Gluck, Senior Litigation Counsel, Laura M. Friedman,
Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Mamadou Coulibaly petitions for review of a final order of the
Board of Immigration Appeals (Board) denying his application for
asylum and withholding of deportation, but granting voluntary depar-
ture. Because substantial evidence supports the Board's decision, we
affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in his discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(a) (West Supp. 1998). The Act defines a refugee as
a person unwilling or unable to return to his native country "because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998);
see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (citation omit-
ted); see Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objec-
tive element requires a showing of specific, concrete facts that would
lead a reasonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

A finding of past persecution creates a rebuttable presumption of
a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1)
(1998). This presumption may be rebutted by evidence demonstrating
that this is no longer a reasonable fear of future persecution, such as
when conditions in an alien's native country have changed signifi-
cantly. See 8 C.F.R. § 208.13(b)(2) (1998).

                    2
Eligibility for asylum can also be based on grounds of past perse-
cution alone even though this is "`no reasonable likelihood of present
persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). "To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane." Id.; see Matter of Chen,
20 I. & N. Dec. 16 (BIA 1989).

We must uphold the Board's determination that Coulibaly is not
eligible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C.A. § 1105a(a)(4) (West Supp. 1998).1 We accord the
Board all possible deference. See Huaman-Cornelio, 979 F.2d at 999.
The decision may be "reversed only if the evidence presented by
[Coulibaly] was such that a reasonable factfinder would have to con-
clude that the requisite fear of persecution existed." INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992).

Coulibaly disagrees with the board's finding that he failed to estab-
lish past persecution or a well-founded fear of future persecution in
his home country based on his political activities and opinion. Our
review reveals, however, that substantial evidence supports the
Board's finding that Coulibaly did not satisfy his statutory burden.
Coulibaly is a native and citizen of Cote d'Ivoire. He entered the
United States in March 1991, with permission to remain in the United
States for just over two weeks, as a visitor for business. Coulibaly's
four minor children were subsequently admitted to the United States
in August 1993 as visitors for pleasure and overstayed their visas.
Coulibaly admits the deportability of himself and his children as non-
immigrant overstays.2
_________________________________________________________________
1 We note that 8 U.S.C.A. § 1105a(a)(4), was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.
No. 104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because
this case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.
2 The children's asylum claims are derivative of their father's applica-
tion.

                    3
Coulibaly claims that he was the victim of past persecution in Cote
d'Ivoire for his political activities and opinion and now fears return.
He contends that upon return he would be subject to persecution
based on his political opinion and because of his affiliation with the
Ivory Coast Popular Front political party (FPI).

In his application for asylum and withholding of deportation,
Coulibaly claims that he became chief of the youth branch of the FPI
in his home district. The FPI is the main opposition party in Cote
d'Ivoire. He claims that because of his active participation in the FPI
and his opposition to the party in power in Cote d'Ivoire, he was
threatened by soldiers, beaten with clubs, arrested, interrogated, and
tortured. He alleges that his house was searched by soldiers who had
found proof of his FPI membership and activities. He further alleges
that his then fiancee bribed officials at the prison in order to effect his
release. Coulibaly claims that after his release from prison he jour-
neyed to the United States.

In an accompanying affidavit, Coulibaly claims that after his then
fiancee arranged for his escape from prison, he took refuge in the
southern part of his country and over the next few months was able
to bribe an individual in his country to secure a passport. He claims
that after his arrival in the United States, his then fiancee and the
mother of his children was harassed by the police and interrogated.
He further alleges that on one occasion she was arrested by four
policemen, detained for four days, and interrogated concerning his
whereabouts.

The Immigration Judge (IJ) found, and the Board agreed, that
although Coulibaly provided general corroborative evidence, he did
not provide any specific documentary evidence or independent third-
party testimony verifying his membership in the FPI or his activities
on behalf of the FPI either in Cote d'Ivoire or the United States.
Rather, Coulibaly relied solely upon his testimony to support his
claim. The IJ noted that while Coulibaly spoke of his activities with
the FPI, he did not provide any particularized details regarding the
FPI platform, the FPI party, or the FPI movement itself. For example,
when asked to describe the type of activities in which he was involved
as a member of the FPI, Coulibaly vaguely responded,"Well, our
political movement, the goal of it was to enlighten the people about

                     4
our goal . . . of the movement's goal." When further asked to specify
his activities, he replied, "For example, the government that is pres-
ently in charge has had power now for 30 years, and so we must ask
ourselves the question, `What has happened in the past, what is hap-
pening now, and then what will happen in the future?'" Coulibaly
then recounted how he was selected to be chief of the youth branch
of the FPI for Kumasi District, noting that his role was to recruit
young people to join the FPI.

The Board found that Coulibaly's testimony regarding his political
activities, which are central to his asylum claim, were insufficiently
specific, coherent, and persuasive to alone support a finding of past
persecution. The IJ and the Board also found that Coulibaly did not
provide an explanation as to why he could not have secured indepen-
dent documentary evidence or third-party testimony of his political
activities. The Board noted that because Coulibaly first submitted his
application over five years ago and has not been held in custody of
the INS, he should have been able to obtain corroborating evidence
of his past and current activities or explain the lack of availability of
such evidence. Thus, the Board affirmed the IJ's holding that Couli-
baly did not meet his statutory burden of establishing a valid claim
of past persecution based on his pro-FPI political opinion.

With regard to Coulibaly's claim of a well-founded fear of future
persecution, the Board adopted the reasoning of the IJ in denying his
claim. Citing the State Department's Advisory Report, the IJ found
that although Coulibaly may have subjective fears of being punished
if he were required to return to his native country, the record did not
contain corroborative evidence sufficient to establish an objective
possibility of persecution. The State Department Advisory Report
notes that, although human rights abuses against opposition party
members, including FPI members, continue in Cote d'Ivoire, the
abuses are against individuals who are very prominent in their party.
The IJ further found that while Cote d'Ivoire has historically had
political problems, the human rights violations in that country do
show a country in transition from the single party to a multiparty sys-
tem, with open opposition and elections that seat members of their
legislation from a variety of parties, including the FPI. Thus, the IJ
concluded, Coulibaly's subjective fears are not supported by the over-
all objective facts in the record. The IJ found that Coulibaly did not

                     5
address adequately the changed circumstances of his country, the rec-
ognition of the FPI as an opposition party, and the political activities
of those associated with the FPI, including the seeking and securing
of public office. The IJ concluded that Coulibaly did not establish a
well-founded fear of future persecution approximately six years after
he left his country for his limited political activities.

On appeal, Coulibaly maintains that he met his burden of proof
with respect to past persecution and a well-founded fear of future per-
secution. He claims that the Board abused its discretion in denying his
application for asylum and withholding of deportation by unduly rely-
ing upon the fact that his fiancee was unavailable to testify on his
behalf and its reliance on the State Department's Country Report for
the Ivory Coast. Coulibaly's contention that the Board abused its dis-
cretion is misplaced because the Board found him ineligible for relief
and did not reach the question of whether he merited a grant of asy-
lum in the exercise of discretion. Rather, the Board found that Couli-
baly was ineligible for asylum because he failed to demonstrate
persecution or a well-founded fear of persecution. We find that sub-
stantial evidence supports this determination.

Contrary to Coulibaly's assertions on appeal, the Board did not
give overwhelming weight to the fact that his fiancee and mother of
his children was unavailable to testify, a review of the Board's deci-
sion reveals that the Board merely noted that Coulibaly alleged that
she was unavailable to testify due to mental illness and that he veri-
fied this fact by providing the IJ a letter from a social worker. The
Board found that Coulibaly did not provide any "specific documen-
tary evidence or independent third-party testimony" verifying his
membership in and activities on behalf of the FPI. Thus, we find that
the Board did not unduly rely upon the fact that Coulibaly's fiancee
was unavailable to testify on his behalf. Coulibaly also contends that
he gave specific, detailed and coherent testimony regarding his past
persecution. He correctly notes that an alien's testimony is sufficient
to establish a claim for asylum so long as it credible, persuasive, and
specific. See Matter of Mogharrabi, 19 I. & N. Dec. 439 (BIA 1987).
In Coulibaly's case, however, the Board found that his testimony was
"insufficiently specific, coherent, and persuasive to alone support a
finding of past persecution."

                    6
With regard to his claim of a well-founded fear of future persecu-
tion, Coulibaly claims that the conditions in his country have not sig-
nificantly changed to make his fear of returning unreasonable and that
he offered five exhibits which paint a much bleaker picture of the
political and human rights conditions in the Ivory Coast than that con-
tained in the State Department Country Report. Our review of the
Board's decision, however, is limited to a determination of whether
substantial evidence supports the Board's decision. However, such
reports concerning the political situation in a particular country are
regarded as the most appropriate and perhaps the best resource for
information on political situations in foreign nations. See Kazlauskas
v. INS, 46 F.3d 902, 906 (9th Cir. 1995) (quoting Rojas v. INS, 937
F.2d 186, 190 n.1 (5th Cir. 1991)). We conclude that substantial evi-
dence supports the Board's denial of asylum despite the existence of
contrary evidence in the record.

Because Coulibaly has not established eligibility for asylum, he
cannot meet the higher standard for withholding of deportation. See
INS v. Cardoza-Fonseca, 480 U.S. 421, 431-32 (1987). We accord-
ingly affirm the Board's order. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    7